                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 JEAN EMMANUEL RODRIGUEZ,

                 Plaintiff,         HONORABLE JEROME B. SIMANDLE

      v.
                                          Civil Action No.
 THE STATE OF NEW JERSEY, et             18-11500 (JBS/AMD)
 al.,

                 Defendants.             MEMORANDUM OPINION



SIMANDLE, District Judge:

     Plaintiff pro se Jean Emmanuel Rodriguez (“Plaintiff”)

filed this 42 U.S.C. § 1983 suit alleging that he was falsely

arrested by Defendants State of New Jersey, Atlantic County

Prosecutor’s Office and Egg Harbor Township Police Department

(collectively, “Defendants”) who, according to Plaintiff,

fabricated evidence against him. Since Plaintiff seeks to bring

this action in forma pauperis, the Court has an obligation to

screen the Complaint under 28 U.S.C. § 1915(e)(2). The Court

finds as follows:

     1.    Plaintiff filed the instant Complaint with an

application to proceed in forma paupuris. [Docket Item 1.] Based

on the information in Mr. Rodriguez’s financial affidavit, his

application to file this matter without prepayment of fees shall
be GRANTED pursuant to 28 U.S.C. § 1915. The Complaint will be

filed with the Clerk of Court.

     2.   Where a Complaint is filed in forma pauperis under 28

U.S.C. § 1915, the assigned Judge must review the Complaint to

determine whether the case may proceed. Pursuant to Section

1915(e)(2)(B), the Court, upon a preliminary screening, “shall

dismiss the case at any time if the court determines that . . .

(B) the action or appeal – (i) is frivolous or malicious; (ii)

fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from

such relief.” The Court also has “a continuing obligation to

assess its subject matter jurisdiction” and may “dismiss a suit

sua sponte for lack of subject matter jurisdiction at any stage

in the proceeding.” Zambelli Fireworks Mfg. Co., Inc. v. Wood,

592 F.3d 412, 420 (3d Cir. 2010). The Court draws the facts of

this case from the Complaint and, for the purposes of this

screening, accepts the factual allegations as true.

     3.   The facts alleged in the Complaint can be summarized

as follows. Plaintiff alleges Defendant Egg Harbor Township

Police Department “made a false report on August 16, 2017” and

“received a warrant based on perjured testimony.” (Compl. at 3.)

According to the Complaint, Plaintiff was then arrested by the

Egg Harbor Township Police for allegedly “savagely beat[ing] an

elderly man.” (Id.) Plaintiff subsequently appeared in the New

                                 2
Jersey Superior Court, where, in front of Judge Rodney

Cunningham and Omar Aguiliar, the Egg Harbor Township Police

showed a video, which, according to Plaintiff, “show[ed] that

the police lied” and “[t]he only truth in their statements was

[Plaintiff’s] outfit.” (Id.) Judge Cunningham then “stated what

he saw and [Plaintiff] was released.” (Id.)

     4.   “[W]ith full knowledge of the officers lies,”

Defendant Atlantic County Prosecutor presented evidence of

Plaintiff’s alleged crimes and obtained an indictment. (Id.)

Plaintiff avers that the Atlantic County Prosecutor initially

failed to turn over a medical report and video and that, when

such evidence was produced, the video showed that the person in

the video was not wearing what the officers had claimed he was

wearing in their report, while the medical report “shows no sign

of life threatening injuries or perminent [sic] damage.” (Id.)

     5.   The Complaint alleges that Defendants are “trying to

set [him] up for a crime [he] did not commit and are trying to

hide the officers lies.” Plaintiff further claims that his

public defender “is not listening and attempting to make [him]

go to trial despite the injuries not meet[ing] the define [sic]

statute.” (Id.) As relief, he requests that the case be

dismissed and “the culprits be held responsible,” as well as

$250,000.00 from each Defendant. (Id. at 4.)



                                3
     6.   Plaintiff’s claims must be dismissed without prejudice

because Plaintiff’s claims are barred by the Younger doctrine of

abstention, since it appears criminal proceedings are still

taking place in state court.

     7.   In general terms, the Younger abstention doctrine

reflects “a strong federal policy against federal-court

interference with pending state judicial proceedings absent

extraordinary circumstances.” Middlesex County Ethics Comm. v.

Garden State Bar Ass'n, 457 U.S. 423, 431 (1982). Under Younger,

a federal court should abstain from enjoining state criminal

prosecutions, Sprint Comm., Inc. v. Jacobs, 571 U.S. 69, 73

(2013) (internal citation omitted), and abstention is

appropriate absent a showing of bad faith prosecution,

harassment, or a patently unconstitutional rule, Hannah v.

Smith, 2014 WL 220556, at *3 (D.N.J. Jan. 21, 2014). The

specific elements of Younger abstention are: “(1) there are

ongoing state proceedings that are judicial in nature; (2) the

state proceedings implicate important state interests; and (3)

the state proceedings afford an adequate opportunity to raise

federal claims.” Schall v. Joyce, 885 F.2d 101, 106 (3d Cir.

1989).

     8.   Here, the Complaint indicates that Plaintiff is facing

a criminal prosecution, which aims to vindicate an important

state interest (i.e., punishing criminal conduct), and New

                                4
Jersey Superior Court offers Plaintiff an adequate opportunity

to raise his federal claims, if any. If Plaintiff is

dissatisfied with that court’s rulings, he may take an appeal

within the state court system and, eventually, to the U.S.

Supreme Court, if desired. Plaintiff cannot, however, use the

federal court system to challenge a state court decision with

which he is dissatisfied because the federal court does not

exist as an appellate tribunal reviewing state court decisions.

     9.    Further, if Plaintiff is convicted of these charges,

he may not return to this action to challenge the fact or

duration of his confinement by means of an action under § 1983;

rather he must exhaust his state remedies and then, if

appropriate, file a federal habeas application. See Preiser v.

Rodriguez, 411 U.S. 475 (1973). Nor can he seek relief under §

1983 if this Court's adjudication would call into question the

validity of his criminal conviction, unless his conviction first

has been overturned on appeal or in state or federal collateral

proceedings. See Heck v. Humphrey, 512 U.S. 477 (1994).

Therefore, Plaintiff's challenge to any pending criminal charges

arising out of the alleged facts must be dismissed without

prejudice for failure to state a claim.

     10.   For the reasons stated above, Plaintiff’s false arrest

claim must be dismissed, pursuant to 28 U.S.C. §



                                 5
1915(e)(2)(B)(ii), for failure to state a claim upon which

relief may be granted. An accompanying Order shall be entered.



November 26, 2018                   s/ Jerome B. Simandle
                                    JEROME B. SIMANDLE
                                    U.S. District Judge




                                6
